BRYNER, Chief Judge,
concurring.
I agree with the result reached by the majority of the court but not with the court’s conclusion that S.B.’s conduct bordered on being “among the least serious within the definition of the offense.” AS 12.55.155(c)(10). Alaska Statute 11.41.434 defines first-degree sexual abuse of a minor as “sexual penetration.” “Sexual penetration” is specifically defined to include cunnilingus. AS 11.81.900(b)(53). The record demonstrates that S.B.’s conduct, when considered in its totality, was well within the typical range for the offense. I would therefore conclude that Judge Buck-alew did not err in rejecting S.B.’s proposed mitigating factor.